          Case 3:14-cv-03264-JD Document 2326 Filed 05/24/19 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7

 8
 9
                                  UNITED STATES DISTRICT COURT
10
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
11
                                      SAN FRANCISCO DIVISION
12
13   IN RE CAPACITORS ANTITRUST                     Case No. 3:14-cv-03264-JD
     LITIGATION                                     MDL No. 2801
14
                                                    STIPULATION AND [PROPOSED]
15   This Document Relates to:                      ORDER REGARDING FLEX’S MOTION
                                                    FOR LIMITED MODIFICATION OF
16                               All Actions        PROTECTIVE ORDER
17
18
19
20
21
22
23
24
25

26
27

28
                                                                            Case No. 3:14-cv-03264-JD
                      STIPULATION AND [PROPOSED] ORDER REGARDING FLEX’S MOTION FOR
                                LIMITED MODIFICATION OF PROTECTIVE ORDER
          Case 3:14-cv-03264-JD Document 2326 Filed 05/24/19 Page 2 of 4




 1              WHEREAS, on April 23, 2019, Flextronics International USA, Inc. (“Flex”) filed a

 2   Motion for Limited Modification of the February 17, 2015 Protective Order, ECF No. 2302

 3   (hereinafter, the “Motion”);

 4              WHEREAS, on May 7, 2019, Defendants, including Hitachi Chemical, Co., Ltd.,

 5   Hitachi AIC Inc., and Hitachi Chemical Co. America, Ltd. (collectively, “Hitachi Chemical”) filed

 6   an opposition to Flex’s Motion, ECF No. 2314 (hereinafter, the “Opposition”);

 7              WHEREAS, the parties agree that:

 8              a.       Flex withdraws its request for relief outlined in the Motion as to discovery

 9   produced by Hitachi Chemical in this litigation;

10              b.       Hitachi Chemical withdraws as a signatory to the Opposition;

11              c.       All provisions of the February 17, 2015 Protective Order, ECF No. 563,

12   including paragraph 7.1, shall remain in effect as to discovery produced by Hitachi Chemical in this

13   litigation regardless of any modification as a result of Flex’s Motion; and

14              d.       This Stipulation shall not otherwise impact the rights of the parties to seek future

15   modifications to the Protective Order.

16   IT IS SO STIPULATED.
17
18
19
20
21
22
23
24
25

26
27

28                                                                     Case No. 3:14-cv-03264-JD
                     STIPULATION AND [PROPOSED] ORDER REGARDING FLEX’S MOTION FOR                         1
                               LIMITED MODIFICATION OF PROTECTIVE ORDER
         Case 3:14-cv-03264-JD Document 2326 Filed 05/24/19 Page 3 of 4



     Dated: May 13, 2019                  Respectfully submitted,
 1
 2                                        WILLIAMS MONTGOMERY & JOHN LTD.

 3                                        By: /s/ Charles E. Tompkins

 4                                        Charles E. Tompkins (admitted pro hac vice)
                                          WILLIAMS MONTGOMERY & JOHN LTD.
 5                                        1607 22nd Street NW, Suite 300
 6                                        Washington, D.C. 20009
                                          Telephone: (202) 791-9951
 7                                        Facsimile: (312) 630-8586
                                          Email: cet@willmont.com
 8
                                          Eric R. Lifvendahl (admitted pro hac vice)
 9
                                          Paul J. Ripp (admitted pro hac vice)
10                                        WILLIAMS MONTGOMERY & JOHN LTD.
                                          233 S. Wacker Drive, Suite 6800
11                                        Chicago, IL 60606
                                          Telephone: (312) 443-3200
12                                        Facsimile: (312) 630-8500
                                          Email: erl@willmont.com
13
                                                  pjr@willmont.com
14
                                          Attorneys for Flextronics International USA, Inc.
15
16                                        WILSON SONSINI GOODRICH & ROSATI, P.C.
17
                                          By: /s/ Chul Pak
18
                                          Chul Pak (admitted pro hac vice)
19                                        Jeffrey C. Bank (admitted pro hac vice)
                                          Justin A. Cohen (admitted pro hac vice)
20                                        WILSON SONSINI GOODRICH & ROSATI, P.C.
21                                        1301 Avenue of the Americas, 40th Floor
                                          New York, NY 10019
22                                        Telephone: (212) 497-7726
                                          Facsimile: (212) 999-5899
23                                        Email: cpak@wsgr.com
                                                  jbank@wsgr.com
24                                                jcohen@wsgr.com
25
                                          Attorney for Defendants Hitachi Chemical Co., Ltd.,
26                                        Hitachi Chemical Co. America, Ltd. and Hitachi AIC,
                                          Inc.
27

28                                                                Case No. 3:14-cv-03264-JD
                STIPULATION AND [PROPOSED] ORDER REGARDING FLEX’S MOTION FOR                    2
                          LIMITED MODIFICATION OF PROTECTIVE ORDER
          Case 3:14-cv-03264-JD Document 2326 Filed 05/24/19 Page 4 of 4




 1   IT IS SO ORDERED.

 2
 3
     Dated:     5/24/19
 4                                                        HONORABLE JAMES DONATO
 5                                                       UNITED STATES DISTRICT JUDGE

 6
 7

 8
 9
10
         Pursuant to Civil Local Rule 5.1(i)(3), I attest that all other signatories listed, and on whose
11
     behalf the filing is submitted, concur in the filing’s content and have authorized the filing.
12
13
     Dated: May 13, 2019                                                /s/ Chul Pak
14                                                                        Chul Pak

15
16

17
18
19
20
21
22
23
24
25

26
27

28                                                                    Case No. 3:14-cv-03264-JD
                    STIPULATION AND [PROPOSED] ORDER REGARDING FLEX’S MOTION FOR                            3
                              LIMITED MODIFICATION OF PROTECTIVE ORDER
